Appellate Docket Number: [flL fc,j)Q3P^~ CI- 7&XL 06- /•£ ^^kQj^                                                     BLEtUM.
                                                                                                              The Court bfApf
Appellate Case Style: Style:
                                  Pg-frfck 'O'fty&c,
                           s-   State of Texas                                     RECEIVED IN
                                                                                 Ths Court of Appeals
                                                                                     Sixth District                DEC 2 8 2015
                                                                                     UfcC 'I 8 2015            "      J          ~
Companion Case:           raZ4.                                                                                Texarkana, Texas
                                                                              Texarkana. Texas . Qebra K- AgJ'tr^»,<Eltefe
                                                                             Oeora Autrey, Clerk
Amended/corrected statement:      Q

                                                 DOCKETING STATEMENT (Criminal)
                                            Appellate Court: [SiEt^IESaEEIcEZZ
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I: 'Appellant                                                          II. Appellant Attorney(s)                                          *:•

                                                                      •      Lead Attorney
Middle Name: |       hj['/^ ...                                        First Name:        C£ccLJSE_Jv/yfiE                 "; '•,'•'•''         **?*&


Last Name:      CGEt'fi^ifi-.                                          Middle Name: | _J/ffi
                                                                                                                            ^r^p^7
      : S/A
Suffix:                                                                Last Name:        [~
Appellant Incarcerated?   [ffiyes | | No                               Suffix: E3^0
Amount ofBond: [" |^X|-                                               [~*1 Appointed                  •   District/County Attorney
ProSe: @                                                              Q Retained                      •   Public Defender
                                                                       Firm Name:                 3$
                                                                       Address 1:

                                                                       Address 2:

                                                                       City:
                                                                       State:




                                                                 Page lof5
IJI. Appellee                                                                    IV. Appellee Attorney(s)

First Name:         n^eJL€,-aB-T4jU&-                                           | | Lead Attorney
MiddleName:         I                  ~~                                       First Name: L$jfch-£&£
Last Name:                                                                      Middle Name: \ZS(SL
Suffix:   F                                                                     Last Name:        [gJ.O^g£
Appellee Incarcerated?           0   Yes 0 No                                   Suffix: [ZS/f~l
Amount of Bond:                                                                 Q Appointed             [gi5istrict/County Attorney
ProSe: Q                                                                        [ | Retained            | | Public Defender
                                                                                Firm Name:

                                                                                Address 1:

                                                                                Address 2:

                                                                                City:             [&.0.a\\0fiO-
                                                                                State:    ""
                                                                                          Texas                          Zip+4: qj$^_\£_
                                                                                Telephone:

                                                                                Fax:      LJkjIh—
                                                                                Email: I          RJE                               Add Another Appellee/
                                                                                SBN:      LCkbaOtA^.                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature ofCase (Subject matter [T                j\   ^p                         Was the trial by: • jury or 0 non-jury?
or type of case):                      I MlVlL Yfd lu/\C                        Date notice ofappeal filed in trial court: |f$• ~$ -$$[*>'
Type ofJudgment: \~C)r(t^f-                               1                      If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence,in open court or date
trial court entered appealable order: I 11~ Q,,T (7*0}^                         K£9E£SS5.
Offense charged: j           A//A"                                              Punishment assessed    :[ZB"/l
Date of offense:        |   A/A*                                                 Is the appeal from apre-trial order? • Yes [f^frTo
Defendant's plea:       cz5$:                                                    Does the appeal involve the constitutionality or the validity of a
                                                                                statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                • Yes r^NtT'
• Yes 0 No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                C]Yes 0 No Ifyes, date filed
Motion in Arrest of Judgment: f~J Yes 0No            If yes, date filed
Other: Q^Yes •              No                       If yes, date filed
If other, please specify: [ZBlSEbiOJf^

VII. Indigency Of Party: (Attach file-stamped copy of motion and affldavit)


Motion and affidavit filed: LFfesQNo QNA                         If yes, date filed: CTSE32S3/XII
Date of hearing: FQ/O kflPtV/?     1 • NA
Date oforder: 1 Ur\ k/l-fl VfJ-H I • NA
Ruling on motion: • Granted • Denied QNA                         If granted or denied, date of ruling: \Jj/X,k^0-^.O-


                                                                          Page 2 of5
V;iIL«TrJ;il Court And Record


Court C^U^^udxC.lJ-Q^JhxMG3                                          Clerk's Record:

County: I yem/iiV-)                                           1      Trial Court Clerk:   O-Btfstrict   •    County
Trial Court Docket Number (Cause no): CRl^H 1$"^                     Was clerk's record requested?      I^Yes 0 No
Trial Court Judge (who tried or disposed or the case):               If yes, date requested: [Jg[TpZg^yg .            .
                                                                     If no, date it will be requested: [    - V       ': •
                                                                     Were payment arrangements made with clerk?
First Name:        L.Lauj^
Middle Name: \~3$Ihf.'l/b-                                                                                  • Yes •       No ^Indigent

Last Name:   \~&TOlA)n
Suffix: \JJjjt         I
Address 1:         UM^,^^.aj^n&mk^>/
Address 2;

City:              L&0.iii«if
                           &r>
State:    [Texas

Telephone:           Vjfe.            ext.

Fax:               ityS
Email:
                     r^/>_
Reporter's or Recorder's Record:
Is there a reporter's record? [^Yes ["""") No
Was reporter's record requested?    Q'Yes [~~|No
Was the reporter's record electronically recorded? 0ies f~J No
If yes, date requested: [^LrS?o?®2?-
Were payment arrangements made with the court reporter/court recorder?       O Yes QNo fTJ-Waigent


[gj^Court Reporter                    | | Court Recorder
D Official                            I—I Substitute


First Name:        \ZSJakoO^O~
Middle Name:

Last Name:

Suffix:

Address 1:         uwbtJ^^BImIDts)-:
Address 2:

City:              IBoahfoO-
State:    [Texas                    ZiP+ 4: \35BM
                                      ext.   T"i>-yjn




                                                               Page 3 of 5
 IX; Related Matters


List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                   jjjA           I                                            Court: r~V//f-               •.
Style:
                                  HE
         Vs.     State of Texas




 X. Signature

         oL_ &££ZS-
Signature of counsel (or Pro Se Party)                                                     Date: •SEZS303K
   Patrick Or{tc?c>
  : _ . „ j xt               v
                                                                                           State Bar No:
Printed     Name:


Electronic Signature:
         (Optional)
                                             Mlk.                                          Name
                                                                                                  :LQkhcick-Cde^'''-":;^^•'&
XL Certificate of Service


The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on [.j^Z^/.z:^&'iS-J •



         A.
                                                                                                                                       r^pm^jT^p:.
Signature of counsel (or pro se: party)                                 Electronic Signature:
                                                                              (Optional)


                                                                        State Bar No.:
                                                                                                ^yjT
Person Served:

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
                                  (1) the date and manner of service;
                                  (2) the name and address of each person served, and
                                  (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                        Page 4 of5
Please enter the following for each person served:

Date Served: Wfl^SMm^SllIlM
Manner Served: Wtf&fflJfflfi                                           De&r Clerk, Plec&t Stn/t ty>
First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name:

Address 1:

Address 2:

City:
State     jijf?xa1B5&
Telephone:
Fax.-  mmtm
Email: W^lfM




          /\I>/r, RicW GlcStf
        a, ^ rvy- fats                               .




                                                         Page 5 of 5
                                          >j  -^ t? 3P
                                          (J* O q Of3-
                                                       '

                                          r-
                                                 C
                                                 ->
                                                      -r       i
               C    O      —   -J

         3 c [?: °, <                     -1     u^




        i^ n»s s fe.                       O

                                                                   O
         C7 i;i :;- ^          7ft i

         u:"   C'   u:..   c

                                -TV   H

        (- f; - o
         *" 3 '* ° rtf




in
tri.
o
t..t.

ft*
in
m
:--.f

O
O




                                                       •fe:

                     s WIS. Po                 fc,, 3
                                               !M1
                                               PS ;-~ ;*i



                                               ~? H ='/!
                                               H: x      *,




                                                      .---£-




                                                                       •).(




                                                                       - /